Citation Nr: 1315804	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  09-02 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for degenerative disc disease of the cervical spine.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a compensable rating for a scalp laceration scar.

5.  Entitlement to a rating in excess of 10 percent for PTSD.

6.  Entitlement to an effective date earlier than June 30, 2005, for the award of service connection for PTSD.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2007, October 2007, and May 2008 by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue of entitlement to service connection for hypertension was denied in the August 2007 rating decision and was remanded by the Board for additional development in August 2010.

The Board notes that service connection was established for PTSD in an October 2007 rating decision and a 10 percent rating was assigned effective from June 30, 2005.  A May 2008 rating decision denied service connection for degenerative disc disease of the cervical spine, tinnitus, headaches, and a low back disorder and established service connection for a scalp laceration scar assigned a 0 percent rating.  The Veteran subsequently expressed disagreement with these decisions and three separate statements of the case were prepared by VA on January 22, 2010.  In correspondence received by the RO on March 11, 2010, the Veteran requested an extension of time to complete his VA Form 9 for two different appeals dated January 22, 2010.  A handwritten note on that correspondence accepted the correspondence in lieu of a VA Form 9.  An April 6, 2010, VA Form 9 from the Veteran was subsequently received indicating his desire to appeal all issues in the statements of the case sent to him.  

The Board notes that service connection was established for a degenerative lumbar disc at L5-S1 and posttraumatic headaches in a January 2013 rating decision.  There is no indication of any disagreement with the assigned ratings or effective dates.  Therefore, the issues on appeal as to these matters are considered to have been fully resolved in the Veteran's favor.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that in an April 2010 VA Form 9 the appellant expressed his desire to present testimony at a personal hearing before the Board at a local VA office.  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.

The Board also notes that a copy of the January 2013 supplemental statement of the case was not sent to the Veteran's representative.  Corrective action should be taken to provide the representative a copy.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's representative a copy of the January 2013 supplemental statement of the case.

2.  The Veteran should be scheduled for a hearing before a Veterans Law Judge at the RO as soon as practicable.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


